Citation Nr: 0914028	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-31 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an effective date earlier than March 15, 2006, 
for the grant of a 20 percent evaluation for a lumbar spine 
strain with X-ray evidence of mild degenerative disc disease 
(DDD) and degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1971 to April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1.  In a May 2005 rating decision, the Veteran was granted 
service connection for a lumbar spine strain with X-ray 
evidence of mild DDD and DJD, with a disability evaluation of 
10 percent effective from January 30, 2004.

2.  On March 15, 2006, the Veteran submitted a statement 
regarding his back disorder.

3.  The March 15, 2006, statement did not mention the May 
2005 rating decision, and therefore it constituted a new 
claim and not a notice of disagreement (NOD).

4.  In a January 2007 rating decision, the Veteran was 
granted a 20 percent evaluation for a lumbar spine strain 
with X-ray evidence of mild DDD and DJD, effective March 15, 
2006.

5.  The evidence does not show that an evaluation of 20 
percent for a lumbar spine strain with X-ray evidence of mild 
DDD and DJD was established prior to March 15, 2006.



CONCLUSION OF LAW

The criteria for an effective date prior to March 15, 2006 
for a 20 percent evaluation for a lumbar spine strain with x-
ray evidence of mild DDD and DJD have not been met.  
38 U.S.C.A. §§ 1155, 5110(a) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
5242 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In May 2006 VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2007 rating 
decision, August 2007 SOC, and January 2009 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Neither the Veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance, and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (Court was convinced that the 
appellant, through his representative, had demonstrated 
actual knowledge of the information and evidence necessary to 
substantiate his claim). 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the May 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

The assignment of effective dates for awards of disability 
compensation is generally governed by 38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.400 (2008).  As 
pertinent here, where a claim has not been filed within one 
year after separation from service, the law provides that the 
effective date of an award of service connected disability 
compensation based on an original claim or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(2).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant or his duly authorized representative, may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to:  (1) evidence that an increase in disability had 
occurred; and (2) to the receipt of an application within one 
year after that increase in disability.  The application 
referred to must be an application on the basis of which the 
increased rating was awarded, because there would be no 
reason to adjudicate the question of the effective date prior 
to the award of a rating increase, just as there would be no 
reason to assign a disability rating on a disability 
compensation claim until service connection had been awarded.  
38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an 
effective date up to one year prior to the filing of an 
application for an increase, if an increase to the next 
disability level is ascertainable, and if a claim is received 
within one year thereafter.  VA must review all the evidence 
of record, not just evidence not previously considered.  The 
Court has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim for increase, provided also that the claim for 
increase is received within one year after the increase.  The 
Court further stated that the phrase "otherwise, the 
effective date shall be the date of receipt of the claim" 
provides the applicable effective date when a factually-
ascertainable increase occurred more than one year prior to 
receipt of the claim for increase.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).

When a claim is denied as a result of an RO decision, failure 
to timely appeal within the prescribed one-year period 
renders the decision final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

An appeal consists of a timely filed NOD in writing, and, 
after an SOC has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105(a) (2007); 38 C.F.R. § 20.200 
(2007).  The NOD must be submitted within one year of 
issuance of the rating action being appealed.  38 C.F.R. § 
20.302 (2007).  The law requires that a communication from a 
claimant contain certain information to constitute an NOD.  
Specifically, an NOD is defined as a written communication 
from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination of an agency of original jurisdiction and a 
desire to contest the result.  While special wording is not 
required, the notice of disagreement must be in terms which 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.

Following the receipt of an NOD, the agency of original 
jurisdiction (the RO) is obligated to undertake any indicated 
development or review, and if that does not resolve the 
disagreement, by either a grant or a withdrawal of the 
disagreement, it "shall prepare a statement of the case."  
38 U.S.C.A. § 7105(d).  It then becomes the responsibility of 
the claimant to complete the steps necessary to perfect an 
appeal, if that is his or her desire, by timely filing a 
"substantive appeal."  38 U.S.C.A. § 7105(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In a May 2005 rating decision, the Veteran's lumbar spine 
strain with X-ray evidence of mild DDD and DJD was evaluated 
as 10 percent disabling, effective from January 30, 2004. 

On March 15, 2006, the Veteran submitted a statement to the 
RO which reads as follows:

I constantly experience low and upper back pain.  
I was treated with medication (Tylenol).  I 
received massage and I purchased a new mattress.  
Nothing alleviated the pain.  I had an appointment 
with Dr. R.  I was told to continue the medication 
and therefore even though I was in pain the day of 
the appointment with the VA the intensity was 
less.  Over the years I have learned to tolerate 
the pain, but I am never pain free.  With PT for 
low back pain and right upper pain, pain 
medications Darvocet-N 100 Flexeril, heating 
treatment at the doctor office helps.  It's hard 
to be with my wife with back pain.

The RO treated this statement as a claim for an increased 
rating, not an NOD, and the Board agrees.  The statement was 
submitted within a year after the previous rating decision, 
and therefore could have been timely as an NOD.  See 
38 C.F.R. § 20.302.  However, the Veteran's statement did not 
refer to the May 2005 rating decision, and it did not express 
a desire to contest the result on appeal.  Therefore, the RO 
was correct to treat the statement as a new claim for an 
increased rating, instead of an NOD.  See 38 C.F.R. 
§§ 3.1(p), 20.201.

The Veteran subsequently underwent a VA examination in 
December 2006, and in its January 2007 rating decision the RO 
found that he was entitled to a 20 percent evaluation 
effective March 15, 2006, the date of the claim.  The medical 
evidence of record does not contain any treatment notes or VA 
examinations pertaining to the one-year period immediately 
preceding the March 15, 2006, claim.  The prior VA 
examination was on March 8, 2005, and therefore it cannot be 
considered. 

Overall, the record does not contain any evidence showing an 
increase in the Veteran's lumbar spine strain with X-ray 
evidence of mild DDD and DJD within one year before his March 
2006 claim.  Therefore, the earliest effective date allowed 
under law for the increased 20 percent evaluation is March 
15, 2006, the date of the claim.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2); Hazan, supra.  


ORDER

An effective date earlier than March 15, 2006, for a 20 
percent evaluation for a lumbar spine strain with X-ray 
evidence of mild DDD and DJD is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


